DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the attachment of the metal strap bender to a rear rung of the stepladder so as to position the metal strap perpendicular to the rear rung (as recited in claim 3) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Figure 5 illustrates the metal strap bender, but does not illustrate a connection between the bender and a rung of the stepladder. In particular, the orientation or configuration in which the metal strap would be positioned in the opening such that it extends perpendicular to the rung is not illustrated.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 2 is objected to because of the following informalities:  The preamble of claim 2 recites “A stepladder”. Dependent claims should refer to previously introduced elements using “The” in the preamble (e.g. “The stepladder). Claim 2 also recites “the center of a rung”. This limitation is clearly understood, but the recitation “the center” should be amended to instead recite “a center”, to ensure appropriate consistency and antecedent basis. Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,208,538. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are each anticipated by claim 4 of the reference patent.
Applicant acknowledged the double patenting rejection in the reply filed 9/22/22, and indicated that a terminal disclaimer would be submitted in the future. The rejection will be withdrawn once the terminal disclaimer is received and approved.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 introduces “a plurality of front rungs” in line 4, “a plurality of rear rungs” in line 9, and “a rung of the front or rear side” in lines 19-20. The recitation of “the rung” in each of lines 21, 22, and 23 is unclear as to which rung is being referenced, or if all of the rungs are required to have the claimed structure.
Claim 2 recites “the utility hook is directly attached to the rear side in proximity to the center of a rung of the rear side”. Claim 1 previously recites that the utility hook is attached to a rung, but claim 2 introduces an additional rung on the rear side. Is the utility hook attached to two rungs? It is unclear if the “rung” of claim 2 is intended to refer to the same rung from claim 1, or if the hook is required to be attached to one rung and also positioned in proximity to the center of a different rung.
Claim 3 introduces “a plurality of rear rungs” in line 9, and later recites “the rear rung” in line 20. It is unclear which of the plurality of rear rungs is being referenced in line 20.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ligon (U.S. Patent No. 2,166,255) in view of Revere (U.S. Patent No. 5,332,062).
Regarding claims 1 and 2, Ligon discloses a stepladder comprising:
a front side [FIG. 1], said front side comprised of a first front rail (3), and a second front rail (4) in parallel with the first front rail and in spaced relationship therewith, said front side also comprised of a plurality of front rungs (10a, 11, 12), each front rung being connected to the first front rail and the second front rail and perpendicular thereto, each front rung in parallel and in spaced relationship with the other front rungs [FIG. 1];
a rear side (opposite side shown in Figure 1), said rear side comprised of a first rear rail (1) and a second rear (2) rail in parallel with the first rear rail and in spaced relationship therewith, said rear side also comprised of a plurality of rear rungs (5, 6), each rear rung connected to the first rear rail and the second rear rail and perpendicular thereto, each rear rung in parallel and in spaced relationship with the other rear rungs [FIG. 1]; and
a top (10), said front side and rear side fixedly attached to the top (via bars 8, 9) such that the front side and rear side can be folded together into a closed position where the front side and rear side are essentially in parallel (the pivot connections shown in Figure 2 enable a closed parallel position for the front and rear sides) or opened about the top into an operational position where the front side and rear side are at an angular relationship and a workman can climb to a desired rung and perform whatever work is desired [FIG. 1], the front side and the rear side and the top together defining a frame (the frame is defined by the outer perimeter of the top 10 and the rails 1-4).
Ligon does not disclose a utility hook.
Nonetheless, Revere discloses a stepladder comprising a utility hook (3H) fixedly attached with a fastener (fasteners shown in Figure 3-1) to either a front or rear side and positioned between the front side and rear side (as shown in Figures 3-1 and 8, the hook 3H is positioned entirely below the rung 3B, which is within the outer perimeter defined by the frame) and extending downward from a rung (3B) of the front or rear side and completely inside the frame when the front and rear sides are in the operational position so as not to create a tipping hazard [FIGS 3-1, 8], the rung having a top surface (upper surface of the rung 3B, shown in Figure 3-1), the utility hook disposed completely below the top surface of the rung [FIGS. 3-1, 8], the utility hook has a first portion that is fastened to the rung, a second portion that extends downward and at an angle inward from the first portion and a third portion which extends upward and inward from the second portion, the first and second and third portions formed of a singular rectangular shaped plate (see annotated drawing below), wherein the utility hook is directly attached to the rear side in proximity to the center of a rung of the rear side [FIG. 8].

    PNG
    media_image1.png
    348
    296
    media_image1.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the stepladder of Ligon to include the utility hook taught by Revere, in order to provide means for retaining the ladder in a closed position, and to provide an attachment point for other accessories or tools.

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ligon (U.S. Patent No. 2,166,255) in view of Hall (U.S. Patent No. 3,848,454).
Regarding claim 3, Ligon discloses a stepladder comprising:
a front side [FIG. 1], said front side comprised of a first front rail (3), and a second front rail (4) in parallel with the first front rail and in spaced relationship therewith, said front side also comprised of a plurality of front rungs (10a, 11, 12), each front rung being connected to the first front rail and the second front rail and perpendicular thereto, each front rung in parallel and in spaced relationship with the other front rungs [FIG. 1];
a rear side (opposite side shown in Figure 1), said rear side comprised of a first rear rail (1) and a second rear (2) rail in parallel with the first rear rail and in spaced relationship therewith, said rear side also comprised of a plurality of rear rungs (5, 6), each rear rung connected to the first rear rail and the second rear rail and perpendicular thereto, each rear rung in parallel and in spaced relationship with the other rear rungs [FIG. 1]; and
a top (10), said front side and rear side fixedly attached to the top (via bars 8, 9) such that the front side and rear side can be folded together into a closed position where the front side and rear side are essentially in parallel (the pivot connections shown in Figure 2 enable a closed parallel position for the front and rear sides) or opened about the top into an operational position where the front side and rear side are at an angular relationship and a workman can climb to a desired rung and perform whatever work is desired [FIG. 1], the front side and the rear side and the top together defining a frame (the frame is defined by the outer perimeter of the top 10 and the rails 1-4).
Ligon does not disclose a metal strap bender.
Nonetheless, Hall discloses a metal strap bender (10) made of metal (column 1, lines 35-36), the strap bender having a rectangular shaped opening and a tube through which a metal strap is inserted into to be bent (the opening and corresponding tube are shown in Figures 1-3), the bender configured to be used to bend the metal strap 90° [FIG. 3], the opening positioned so the metal strap extends perpendicular to the bender when the metal strap is inserted into the bender [FIGS. 2, 3].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the stepladder of Ligon to have a strap bender taught by Hall attached to a rear rung, in order to provide quick and repeatable means for bending straps in lengths commonly required for installations. All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected. The functionalities of the stepladder and the strap bender are independent of each other, and the combination would not impact either assembly. It is also noted that it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Response to Arguments
Applicant’s arguments with respect to claims 1-3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ABE MASSAD/Examiner, Art Unit 3634